Citation Nr: 1732593	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  11-24 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a rating greater than 10 percent for a right knee patellofemoral syndrome.

2. Entitlement to a separate compensable rating for right knee arthritis. 

3. Entitlement to a rating greater than 10 percent for right knee arthritis.

4. Entitlement to a rating greater than 10 percent for a left knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Togus, Maine and Cleveland, Ohio. The case was certified to the Board by the Cleveland RO.

In April 2016, a videoconference hearing was held before the undersigned. In July 2016, the Board remanded the appeal for additional development. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

The issues of entitlement to ratings greater than 10 percent for right knee arthritis and a left knee patellofemoral syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. A right knee patellofemoral syndrome is not manifested by moderate recurrent subluxation or lateral instability. 

2. There is x-ray evidence of right knee arthritis related to right knee patellofemoral syndrome and manifested by painful motion; a compensable limitation of flexion and/or extension is not shown.


CONCLUSIONS OF LAW

1. The criteria for a rating greater than 10 percent for a right knee patellofemoral syndrome due to recurrent subluxation or lateral instability are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016). 

2. The criteria for a separate 10 percent rating for right knee arthritis are met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

In March 1999 VA granted entitlement to service connection for right knee patellofemoral syndrome and assigned a 10 percent rating effective March 9, 1998. In April 2008, the Veteran filed a claim for increase. The 10 percent rating was continued in ratings dated in July 2008 and December 2009. The Veteran disagreed and perfected this appeal.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

The provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability. The United States Court of Appeals for Veterans Claims has held that a higher rating can be based on "greater limitation of motion due to pain on use." DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant." 38 C.F.R. § 4.40.

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Veteran's right knee patellofemoral syndrome is evaluated under Diagnostic Code 5257. Under this provision, recurrent subluxation or lateral instability of the knee warrants a 10 percent rating when slight, a 20 percent rating when moderate, and a 30 percent rating when severe. 38 C.F.R. § 4.71a, Diagnostic Code 5257. 

The Veteran underwent a VA examination in June 2008. Objectively, the Drawer and McMurray's signs were negative. There was no ballottement or instability. The grind test was positive. The diagnosis was patellofemoral syndrome of the right knee with arthritic changes. 

While the appellant did report occasional buckling of the right knee, joint stability testing was performed during VA examinations in September 2015, August 2016, and October 2016 and was normal in the right knee. There were no findings of recurrent subluxation.

On review, the objective evidence does not show recurrent subluxation or lateral instability on the right. At the hearing, however, the Veteran testified that her right knee gives out occasionally. The Veteran is competent to report symptoms related to her knee. Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay persons are competent to report on that of which they have personal knowledge). Considering the Veteran's testimony and resolving reasonable doubt in her favor, the 10 percent rating under Diagnostic Code 5257 continues to be supported. The disability picture, however, does not more nearly approximate evidence showing moderate recurrent subluxation or lateral instability.  As such, a rating greater than 10 percent is not warranted. The Board notes that effective March 2018, the 10 percent rating under Diagnostic Code 5257 will be protected. See 38 C.F.R. § 3.951(b) (2016).

Significantly, the evidence of record does include x-ray findings of right knee arthritis, which the June 2008 examiner appeared to relate to service-connected patellofemoral syndrome. VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998).

Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R § 4.71a, Diagnostic Code 5003.

Limitation of flexion of the leg is evaluated as follows: flexion limited to 15 degrees (30 percent); flexion limited to 30 degrees (20 percent); flexion limited to 45 degrees (10 percent); and flexion limited to 60 degrees (0 percent). 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg is evaluated as follows: extension limited to 45 degrees (50 percent); extension limited to 30 degrees (40 percent); extension limited to 20 degrees (30 percent); extension limited to 15 degrees (20 percent); extension limited to 10 degrees (10 percent); and extension limited to 5 degrees (0 percent). 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings under Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping. See VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2004); 38 C.F.R. § 4.14 (2016).

Review of the medical records and examinations during the relevant period do not show a compensable limitation of flexion or extension on the right under either 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261. Notwithstanding, there is evidence of limited flexion and functional impairment due to pain on motion and other factors. Thus, entitlement to a separate 10 percent rating is warranted under Diagnostic Code 5260. The issue of entitlement to a rating greater than 10 percent for right knee arthritis is remanded below. 

Information in the claims folder shows the Veteran is currently retired and the Board finds no basis for inferring a claim of entitlement to a total disability rating based on individual unemployability. See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an evaluation greater than 10 percent for right knee patellofemoral syndrome is denied. 

Entitlement to a separate 10 percent rating for right knee arthritis is granted, subject to the laws and regulations governing the award of monetary benefits. 


REMAND

In March 1999, the RO granted entitlement to service connection for a left knee patellofemoral syndrome and assigned a noncompensable rating under Diagnostic Code 5257. In April 1999, the rating was increased to 10 percent from March 9, 1998. In April 2008, the Veteran filed a claim for increase. Subsequent rating decisions show that the 10 percent rating for the left knee patellofemoral syndrome was continued.  She disagreed and perfected this appeal. In August 2016, the code sheet was changed and the left knee disability is currently rated under Diagnostic Code 5260 (limitation of flexion). The Board notes there is evidence of left knee arthritis related to patellofemoral syndrome and these findings are encompassed in the current rating based on limitation of motion. 

As noted above, the Veteran was granted a separate 10 percent rating for right knee arthritis. 

The Veteran underwent several knee examinations during the appeal period. Considering recent case law, these examinations do not contain all findings necessary to rate the knees based on limitation of motion. See Correia v. McDonald, 28 Vet. App. 158 (2016) (requiring that rating examinations based on a limitation of motion include, among other things, joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA joint examination to address the current severity of service-connected right and left knee disorders. The Veteran's VBMS and Virtual VA files must be available to the examiner for review. In accordance with the latest worksheets for rating knee disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints related to the right and left knees. As part of the physical examination, the examiner is to specifically test range of motion in both knees in active motion, passive motion, weight-bearing and nonweight-bearing, or provide an explanation as to why it is not possible to do so. If there is clinical evidence of pain on motion, the examiner should indicate the degree at which such pain begins.

A complete rationale for any opinion expressed must be provided. 

2. Thereafter, the RO must review the examination report to ensure that it is in compliance with the directives of this remand. If the report is deficient in any manner, the RO must implement corrective procedures at once. 

3. The Veteran is to be notified that it is her responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2016). In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

4. Upon completion of the requested development and any additional development deemed appropriate, readjudicate the issues of entitlement to a rating greater than 10 percent for right knee arthritis and entitlement to a rating greater than 10 percent for a left knee patellofemoral syndrome. If any benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given an appropriate opportunity for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


